1*3 -/?
                                         ELECTRONIC RECORD



CCA #       09-13-00459-CR                                   OFFENSE:           Assault


            Lonnie James Jones Jr.
STYLE:      v. The State of Texas                            PUNISHMENT:        40 years


                                                             COUNTY:             Montgomery


TRIAL COURT:             221st Dist rict Court                                                      MOTION

TRIAL COURT #:           13-03-032 56 CR                         FOR REHEARING IS:
TRIAL COURT JUDGE:       Judge Lisa f3enge Michalk               DATE:

DISPOSITION:       AFFIRMED                                      JUDGE:




DATE:         06-24-15

JUSTICE:      Hollis Horton             PC     NO      S   YES

PUBLISH:      NO                        DNP:     YES


CLK RECORD:        11-01-13                                SUPPCLKRECORD:
RPT RECORD:        11-08-13                                SUPPRPTRECORD:
STATE BR:          05-16-14                                SUPP BR:
APP BR:            02-13-14                                PROSE BR:




                                                                                     ^53-/5"
                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                     CCA#                PD-0953-15



           PROS£                    Petition                          Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:

                                                                      JUDGE:

DATE:          // IjP/ap/r                                            SIGNED:                        PC:

JUDGE:           ^c/l /Jt^^U^^-^.                                     PUBLISH:                  .   DNP:




                    MOTION FOR REHEARING IN                           MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                                  ON

JUDGE:                                                                JUDGE: